Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


    BRAMAN MOTORS, INC., d/b/a                                 Case No. 17-cv-23360-DPG
    BRAMAN BMW, for itself and in the name
    of the Department of Highway Safety and
    Motor Vehicles of the State of Florida, for its
    use and benefit, and

    PALM BEACH IMPORTS, INC., d/b/a
    BRAMAN MOTORCARS, for itself and in
    the name of the Department of Highway Safety
    and Motor Vehicles of the State of Florida, for
    its use and benefit, and

    The DEPARTMENT OF HIGHWAY
    SAFETY AND MOTOR VEHICLES of the
    State of Florida, for the use and benefit of
    Braman Motors, Inc. and Palm Beach Imports,
    Inc.,
                             Plaintiffs,

                        v.

    BMW OF NORTH AMERICA, LLC,
    and BAYERISCHE MOTOREN WERKE
    AKTIENGESELLSCHAFT,

                                Defendants.


                        PLAINTIFFS’ MOTION FOR SANCTIONS AND
                         INCORPORATED MEMORANDUM OF LAW


    Roberto Martínez                                  Russell P. McRory (Pro Hac Vice)
    COLSON HICKS EIDSON, P.A.                         Michael P. McMahan (Pro Hac Vice)
    255 Alhambra Circle, PH                           Charles A. Gallaer (Florida Bar # 117729)
    Coral Gables, FL 33134                            Arent Fox LLP
    Tel: (305) 476-7000                               1301 Avenue of the Americas, Fl. 42
                                                      New York, NY 10019
                                                      Tel: (212) 484-3900
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 2 of 22




                                           INTRODUCTION

          A core issue in this case concerns BMW of North America, LLC’s (“BMWNA”) and

   Bayerische Motoren Werke Aktiengesellschaft’s (“BMW AG”) practice of “punching”—

   pressuring dealers at the end of the month to designate certain vehicles as demonstrators or service

   loaners in order to artificially inflate BMW’s retail sales, even though the vehicles are not actually

   sold to customers. For over two and a half years, Plaintiffs diligently sought the production of

   documents concerning this program and the identity of the BMWNA executives responsible for

   its operation. Plaintiffs made it known to BMWNA and its counsel that Plaintiffs sought

   documents demonstrating (i) who authorized the punching programs, (ii) under what

   circumstances, considerations, and schemes the punching programs were authorized, and (iii) for

   what purpose the punching programs were authorized. Plaintiffs also let it be known that these

   materials appeared to be wholly absent from what was produced. Through a series of dubious

   objections and patent obfuscations, BMWNA has shrugged at these efforts. Although Plaintiffs

   have long suspected that BMWNA has been withholding relevant information, the full scope of

   BMWNA’s discovery violations has only recently come into view. And it is troubling.

          On September 24, 2020, the U.S. Securities and Exchange Commission issued a cease and

   desist order (the “SEC Order”) in which BMW agreed to an $18 million civil penalty for engaging

   in deceptive sales reporting practices. See generally Exhibit A [SEC Order]. Of particular

   concern to the SEC was BMW’s practice of reporting sales figures—artificially inflated by its

   punching program—to investors in support of its growth outlook, helping it to raise $18 billion in

   capital. Id. at 8-9. The SEC Order contains numerous direct quotes from documents produced by

   BMW to the SEC. When Plaintiffs ran word searches against BMW’s production in this case

   using the quoted material in the SEC Order, two points became abundantly clear: (1) BMWNA



   AFDOCS/23053784.6
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 3 of 22




   has been in possession of crucial information, including statements by executives outlining the

   method and purpose of the punching program and the results of an internal investigation into the

   program that recommended its discontinuation; and (2) BMWNA failed to provide those materials

   and instead willfully chose to withhold the production of this responsive discovery, severely

   prejudicing Plaintiffs’ ability to marshal evidence in support of their own claims and defend

   against BMWNA’s counterclaim.

          Because fact discovery has now closed, the appropriate remedy for BMWNA’s serious

   misconduct is the imposition of sanctions. Accordingly, Plaintiffs respectfully move this Court,

   pursuant to its inherent authority and Rule 37(c) of the Rules of Federal Procedure, for an order:

          1. Designating certain facts relating to BMW’s punching practices to be taken as

              established for the purposes of this action. More specifically, Plaintiffs ask the Court

              to take as established all of their factual allegations relating to punching as set forth in

              Counts I, VIII, and IX of the Third Amended Complaint and in defense of the

              Counterclaim;

          2. Precluding BMWNA from opposing Plaintiffs’ punching claims set forth in Counts I,

              VIII, and IX of the Third Amended Complaint;

          3. Dismissal of BMWNA’s Counterclaim with Prejudice;

          4. Requiring the immediate payment of all costs and attorney’s fees incurred by Plaintiffs

              in connection with their review of BMWNA’s document production, requests for

              production, meet and confers related to punching, all depositions that addressed

              punching or could have addressed punching had the responsive documents been

              produced in a timely manner, as well as costs and fees related to bringing this Motion;

              and



                                                     2
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 4 of 22




            5. Such further and other relief as the Court deems necessary in the interests of justice,

               including requiring BMWNA to produce all documents referenced in the SEC Order,

               all other documents, statements, and submissions provided to the SEC, and all other

               relevant documents within two weeks, as well as reopening fact discovery as to Braman

               only, extending the discovery schedule for 90 days, and permitting Braman to take

               additional depositions of BMWNA witnesses related to the production to the SEC.

                                            BACKGROUND

       A.      BMW’s punching program is a central issue in this action.

            The Third Amended Complaint (“TAC”) alleges that BMWNA and BMW AG pressured

   Braman to purchase excess inventory and “punch” retail delivery reports (“RDRs”) to reflect

   certain vehicles as sold, even though they remained sitting on Braman’s lots. See ECF No. 127 at

   ¶ 67. 1 Although BMW used these “sales” to deceptively inflate its retail numbers, dealers like

   Braman were left to confront excess inventory, rising overhead costs, and the challenge of selling

   punched vehicles alongside existing new and used inventory. Id. at ¶¶ 70-72. If a dealer chose

   not to punch vehicles, as Braman eventually did, it would lose out on per-vehicle “bonus” money

   necessary to stay competitive in the market. Id. at ¶ 92.

            In Count I, Plaintiffs allege that BMWNA and BMW AG coerced or attempted to coerce

   Braman to punch vehicles in violation of the Florida Dealer Act, Florida Statutes §§ 320.64(5) and

   (6). Id. at ¶¶ 88-91. They further allege, in Count VIII, that this practice violated the terms of the




   1
     Though the Court dismissed Plaintiffs’ claims against BMW AG without prejudice for lack of
   personal jurisdiction, see ECF No. 154, Plaintiffs have moved for leave to amend and for
   jurisdictional discovery. ECF No. 163. Having obtained documents and deposition testimony
   supporting Plaintiffs’ allegations that BMW AG directs, controls, and manages the operations of
   BWMNA, the proposed Fourth Amended Complaint seeks to re-allege Plaintiffs’ claims against
   BMW AG, including those related to BMW’s punching program.

                                                     3
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 5 of 22




   Dealer Agreement which required BMWNA to “assist Dealer in Dealer’s BMW Operations” and

   evaluate Braman’s sales performance on the basis of “reasonable and equitable criteria.” Id. at ¶¶

   149-151. And in Count IX, Plaintiffs contend that that BMWNA’s attempts to coerce Braman to

   punch vehicles breached the implied covenant of good faith and fair dealing in the Dealer

   Agreement. Id. at ¶ 157.

           In its counterclaim, BMWNA contends that it is Braman who is in violation of the Dealer

   Agreement because it has failed to “achieve the best possible sales performance obtainable for

   BMW Vehicles.” ECF No. 128 at 22. But the very metric BMWNA cites in support of this

   claim—a “Balanced Scorecard provided by BMW NA regularly to all dealers”—relies on internal

   sales data which are skewed by month-end punching.

           As a result, Plaintiffs’ claims in Counts I, VIII, and IX, and its defense to BMWNA’s

   counterclaim, hinge on an understanding of the full extent of BMW’s punching program, including

   knowledge of who directed or authorized the program, why it was implemented, its effect on

   dealers, and why it was ultimately discontinued.

      B.       Plaintiffs’ have diligently sought discovery from BMWNA concerning the
               punching program.

           Plaintiffs’ first request for production

           On December 22, 2017, Plaintiffs served their first request for production to BMWNA

   seeking “[a]ll documents, communications, and studies related to dealers ‘punching’ RDRs for

   BMW vehicles at each month’s end or any other time,” including documents “by, from, and

   between BMW AG, BMW (US) Holding, and BMW relating to or concerning such month-end

   inventories and monetary incentives offered to BMW dealers to reduce BMW port and distribution

   center inventories by such month end purchases.” See Exhibit B [Pls.’ First Req. for Produc. of

   Docs. from BMWNA] at No. 24. These documents would have enabled Plaintiffs to ascertain


                                                      4
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 6 of 22




   BMWNA’s motivation in implementing the punching program and the identity and

   communications of the executives who authorized it.

          After asserting several broad boilerplate objections in its first two responses, BMWNA

   ultimately limited its objection to the production of any “competitively-sensitive information or

   data concerning other BMW dealers[.]” See Exhibit C [BMWNA’s Third Am. Resp. to Pls.’ First

   Req. for Produc. of Docs.] at No. 24. BMWNA specifically stated that it was withholding

   “documents and communications concerning individual payments made to other BMW dealers for

   ‘punching’” as well as its communications with any other dealers. Id.

          The documents BMWNA provided failed to disclose any evidence of the determinations

   made by executives to create, implement, or promote its punching program or describe how its

   application affected Plaintiffs’ competitive standing among other dealers.

          Plaintiffs’ fourth request for production:

          Plaintiffs reviewed BMWNA’s production and found little evidence regarding the

   punching program. So, in their continuing effort to obtain this crucial evidence, Plaintiffs served

   a fourth request for production on January 17, 2020, specifically seeking “[d]ocuments sufficient

   to identify the person or persons responsible for devising or authorizing BMWNA’s month-end

   incentive or ‘punching’ programs, and each such authorization for each such program for the

   period of 2012-2016.” See Exhibit D [Pls.’ Fourth Req. for Produc. of Docs from BMWNA] at

   No. 21. In addition, after the Wall Street Journal reported on December 24, 2019 that the SEC had

   opened an investigation into BMW’s punching program, Plaintiffs requested “all documents

   provided to, communicating with, or discussing the SEC in connection with its investigation into

   BMW and its punching practices[.]” See id. at No. 50.

           BMWNA objected on the grounds that the request for documents identifying the



                                                       5
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 7 of 22




   individuals responsible for the punching program was duplicative of Request No. 24 in Plaintiff’s

   first request for production, and stated that “it has already searched for and produced documents

   responsive to this request.” See Exhibit E [BMWNA’s Resp. to Pls.’ Fourth Req. for Produc. of

   Docs.] at No. 21. With respect to the SEC investigation, BMWNA withheld all documents

   claiming the request sought irrelevant and “highly confidential, competitively sensitive

   information about other BMW dealers across the entire BMW network.” See id. at No. 50. During

   a meet-and-confer regarding these requests, counsel for BMWNA represented that it believed

   Plaintiffs had everything regarding punching already, but that it would do a follow-up search to be

   sure. No production followed.

          Plaintiffs’ interrogatories:

          In a final attempt to obtain information regarding BMW’s punching program, Plaintiffs

   served interrogatories on July 17, 2020, asking BMWNA to “[e]xplain in detail how [it]

   determined Punching incentives, including timing, dollar amounts, quantity and models of

   delivery, and identify the person or persons who created, invented, or authorized Punching

   incentives.” See Exhibit F [Pls.’ First Set of Interrogs. to BMWNA] at No. 8. On August 17,

   BMWNA responded that “the information sought can be obtained from some other source that is

   more convenient, such as through deposition testimony[.]” See Exhibit G [BMWNA’s Resps. and

   Objs. to Pls.’ Interrogs.] at No. 8. However, because BMWNA withheld material documents

   demonstrating who authorized and designed the punching programs, and with the discovery

   deadline expiring the same day, this avenue was not functionally available.

          Fact discovery closed on August 17, 2020.

          Thus, in neither documentary nor interrogatory form did BMWNA ever produce or identify

   the discoverable information Plaintiffs sought—information that, as discussed below, was readily



                                                   6
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 8 of 22




   available and voluntarily provided to the SEC.

       C.      The SEC Order reveals the existence of crucial discovery withheld from Plaintiffs.

            On September 24, 2020—nearly six weeks after the close of fact discovery—the SEC

   issued its cease and desist order. The findings contained therein were based on information BMW

   voluntarily provided. 2 See Exhibit A at 1, n.1. These findings reveal that BMWNA had in its

   possession numerous non-privileged and discoverable documents regarding internal discussions

   among company executives and the results of an internal audit team’s investigation into the

   punching program.

            For example, the SEC Order quotes one unnamed executive as stating in June 2015 that

   punching is “not sustainable” because “[t]he inventory buildup [for dealers] is problematic.” Id.

   at 5, ¶ 12. The next month, that same executive observed that “[o]ur ability to bridge the gap with

   a month end action is significantly compromised given current demo levels.” Id. Nonetheless, in

   November 2015, BMWNA management “issued instructions” to use the punching program to

   achieve a month-end target of 32,000 retail sales. Id. at 6, ¶ 17. By December of 2015, unnamed

   BMWNA executives are quoted as acknowledging that, without the use of its punching program,

   “we would end up” with “no growth” in 2015 retail sales when compared to 2014 sales. Id. at 6,

   ¶ 18.

            But, as the SEC order indicates, BMW’s artificially inflated retail sales figures came at a

   cost. BMWNA was flooded with complaints from dealers who described the punching program



   2
     Indeed, in assigning weight to BMW’s cooperation in the investigation, the SEC noted that
   “BMW gathered and made available a large volume of information in response to document,
   information, and data requests … [including] documents from sources outside BMW’s corporate
   offices, such as BMW employees working from remote locations; and translations of key
   documents. BMW also made multiple current and former employees available for interviews by
   the [SEC], and provided presentations and narrative submissions that highlighted critical facts.”
   Id. at 9-10.

                                                     7
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 9 of 22




   as “late-inning monthly close shenanigans” and expressed their concerns over “false reporting.”

   Id. at 5, ¶ 13. Dealers also complained that BMWNA had set “unrealistic volume goals” that could

   not be “achieved through retail sales to BMW buyers.” Id.

           BMW’s internal audit team agreed, recommending as early as May 2015 that BMWNA

   limit “what percentage of overall retail sales could consist of demonstrators and service loaners.”

   Id. at 8, ¶ 29. However, both BMWNA and BMW AG failed to implement these changes. In

   November 2015, the internal audit team determined that BMW had failed to take sufficient

   measures to avoid “unjustified retail reporting” and that dealer inventory of demonstrators had

   increased. Id. BMW’s punching program did not finally end until April 2017. Id. at 6, ¶ 20.

           Setting aside the troubling nature of BMW’s punching program in the securities context,

   the SEC Order establishes the existence of crucial responsive discovery that BMWNA willfully

   withheld from Plaintiffs. Documents identifying the executives involved in the punching program

   and their communications were plainly available and known to BMWNA. It simply decided not

   to produce them.

                                     MEMORANDUM OF LAW
      A.      Legal standards.

           District courts have the inherent authority to impose sanctions “as a punishment for bad-

   faith behavior in the proceedings before them.” Higgs v. Costa Crociere S.P.A. Co., 969 F.3d

   1295, 1304 (11th Cir. 2020) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991)). The

   purpose of this power is both “to vindicate judicial authority … and to make the prevailing party

   whole.” Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017).

   Invoking a court’s inherent powers requires a determination that a party acted in bad faith. Eagle

   Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir. 2009) (“The key

   to unlocking a court’s inherent power is a finding of bad faith.”). A party acts in bad faith by


                                                   8
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 10 of 22




   “delaying or disrupting the litigation or hampering enforcement of a court order.” Id. Such a

   finding is justified where a party has “abuse[d] the judicial process.” Purchasing Power, 851 F.3d

   at 1223 (citing Chambers, 501 U.S. at 45).

           Even without a finding of bad faith, Federal Rule of Civil Procedure 37(c) grants courts

   the authority to impose sanctions for a party’s failure to disclose or supplement its discovery

   responses. See BankAtlantic v. Blythe Eastern Paine Webber, Inc., 12 F.3d 1045, 1049 (11th Cir.

   1994) (Rule 37 sanctions, short of dismissal, do not require showing of willfulness or bad faith);

   Coquina Invs. v. Rothstein, No. 10-60786-Civ, 2012 WL 32022723, at *2 (S.D. Fla. Aug. 3, 2012)

   (“Rule 37(c) provides that a district court may impose sanctions for a party’s failure to supplement

   its responses to discovery requests”). In addition to penalizing offending parties by requiring the

   payment of reasonable expenses, district courts may impose any of the sanctions contemplated

   under Rule 37(b)(2)(A), including designating facts to be taken as established and prohibiting the

   disobedient party from supporting or opposing certain claims or defenses. See Fed. R. Civ. P.

   37(c)(1)(C); Coquina Invs., 2012 WL 32023723, at *2-3. A court’s discretion under Rule 37 is

   broad, and it may impose such sanctions as are necessary “to prevent unfair prejudice to litigants

   and to insure the integrity of the discovery process.” Flury v. Daimler Chrysler Corp., 427 F.3d

   939, 944 (11th Cir. 2005).

      B.      BMWNA’s willful failure to provide the requested discovery warrants the
              imposition of sanctions under the Court’s inherent authority.

           Plaintiffs’ discovery requests were crystal clear—they sought information, in the form of

   documents, communications, or studies, regarding the administration of BMWNA’s punching

   program; documents that would enable them to identify the BMWNA executives responsible for

   creating and authorizing the program; and copies of the documents BMWNA voluntarily provided

   to the SEC in connection with its investigation into the program. BMWNA had such information


                                                    9
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 11 of 22




   in its possession, yet willfully failed to produce it. Because fact discovery is closed, BMWNA’s

   conduct has severely prejudiced Plaintiffs’ ability to use this information in support of their claims

   and in defense of BMWNA’s counterclaim. 3 See Inmuno Vital, Inc. v. Telemundo Grp., Inc., 203

   F.R.D. 561, 573 (S.D. Fla. 2001) (last-minute disclosure of document prejudiced plaintiff because

   it “significantly diminished” the plaintiff's ability to use the document effectively at trial).

   Accordingly, sanctions under this Court’s inherent authority are warranted.

          Though a court’s inherent power “must be exercised with restraint and discretion,”

   Chambers, 501 U.S. at 44, it may be used “to fashion an appropriate sanction for conduct which

   abuses the judicial process.” Id. at 44-45. To “unlock” the court’s inherent authority, it must

   determine that the offending party acted in bad faith. Eagle Hosp. Physicians, 561 F.3d at 1306;

   see also Purchasing Power, 851 F.3d at 1224 (“[I]nherent powers sanctions require subjective bad

   faith.”). In the context of discovery violations, this requires a showing beyond “simple negligence,

   misunderstanding, or inability to comply[.]” Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536,

   1542 (11th Cir. 1993). Rather, the offending party’s misconduct must demonstrate a willful failure

   to comply with its discovery obligations. See, e.g. Higgs, 969 F.3d at 1304-07 (defendant’s pattern

   of discovery violations, including withholding the identity of a key company witness,

   demonstrated bad faith litigation misconduct); Serra Chevrolet, Inc. v. General Motors Corp., 446

   F.3d 1137, 1150 (11th Cir. 2006) (defendant’s repeated failure to produce documents related to

   corporate program establishing satellite auto dealerships “was due to contumacy rather than good

   faith misrepresentation.”).



   3
     While this motion addresses information that has come to light through the SEC Order, Plaintiffs
   do not know the full extent of what has been withheld by BMWNA or the full extent of the
   prejudice caused by BMWNA’s discovery violations. For example, as this Court is well-aware,
   these documents and other witnesses referenced by them may cast Plaintiffs’ claims against BMW
   AG and its motion for jurisdictional discovery in an entirely different light. See ECF No. 163.

                                                    10
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 12 of 22




          Tested against these standards, BMWNA’s discovery violations rise to the level of bad

   faith. There can be no question that Plaintiffs’ claims in Count I, VII, and IX put the issue of

   BMW’s punching program—and its effect on Plaintiffs’ sales performance and competitive

   standing—squarely at issue.      And BMWNA’s counterclaim, which accuses Plaintiffs of

   performing “poorly” in comparison to other dealers based on internal sales data tainted by BMW’s

   coercive punching scheme, only highlights the significance of the punching program to this

   litigation. The punching program significantly altered the landscape of “true” sales by competitive

   BMW dealers, and rendered any evaluation of performance between them meaningless.

          Although BMWNA should have realized that Plaintiffs’ first request for production was

   aimed at securing discoverable material regarding punching, any doubt about the relevance and

   permissible scope of the discovery requests disappeared entirely by January 2020. At that point,

   Plaintiffs’ fourth request for production made it unmistakably clear that they were seeking, at a

   minimum, documents sufficient to identify the executives responsible for the program and the

   punching-related materials BMWNA had voluntarily turned over to the SEC—documents which

   were both highly probative and fully discoverable.

          But instead of providing the requested discovery, BMWNA chose to run out the clock,

   withholding responsive documents from Plaintiffs even as it undertook herculean efforts to provide

   the same material to the SEC. See supra at n.2. Indeed, the SEC Order is littered with phrases

   relating to punching that were quoted directly from the documents BMWNA had provided. A

   simple word search of BMWNA’s production to Plaintiffs confirms that the following phrases—

   all of which are quoted in the SEC Order, attributed to BMWNA executives or the internal audit

   team, and concern the effect of the punching program on retail sales—are missing entirely:

      •   “month end actions is not sustainable”
      •   “inventory buildup is problematic”

                                                   11
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 13 of 22




       •   “our ability to bridge the gap with a month end action is significantly compromised given
           current demo levels"
       •   “retail aspiration in the 2nd half of 2015 could only be met by increasing demonstrator
           volume”
       •   “lower the potential to report new retails”
       •   “causing additional demonstrator programs and perpetuating the issue”
       •   “kicking the can down the road?”
       •   "has played a bigger contribution in sales performance since 2013, while consumer retails
           have declined"
       •   “Would hate to miss any chance of still staying ahead by a few hundred or thousand units”
       •   “try to get as much in terms of loaners”
       •   “gives us a little insurance”
       •   “fine tune monthly retail figures”
       •   “most efficient instrument to meet sales targets”
       •   “unjustified retail reporting”
       •   “reporting inaccuracies lead to an inappropriate assessment of sales performance”
       •   “may result in unsustainable marketing and sales business practices”
           The failure to produce one or two documents containing this information may constitute a

   good faith mistake. But the wholesale failure to produce any discovery containing the above

   information, even as BWMNA simultaneously provided it to the SEC, leads to the inescapable

   conclusion that BMWNA has acted in bad faith.

           On this point, the Eleventh Circuit’s decision in Serra Chevrolet is instructive. There an

   auto dealer sued General Motors (“GM”), alleging its decision to terminate the dealer’s satellite

   dealership agreement violated the Automobile Dealer Day in Court Act. Serra Chevrolet, 446

   F.3d at 1141. 4 In support of this claim, the dealer sought discovery regarding the purpose, scope,



   4
     A satellite dealership agreement provides for an additional location enabling a dealer to serve a
   large geographic area more effectively. Id. at 1140.

                                                      12
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 14 of 22




   and identity of GM executives responsible for the satellite dealership program; a list of all dealers

   who participated; and all studies or other documents referencing the program as implemented by

   GM. Id. at 1142. In a subsequent order, the district court instructed GM to provide the discovery,

   stressing that “[i]f it has to do with the satellite program, and it’s a document, then you need to

   produce it.” Id. GM failed to do so, and the district court proceeded to sanction it under its inherent

   contempt authority. Id. at 1149.

          Though the Eleventh Circuit determined that the specific sanctions imposed—$700,000 in

   fines and the striking of GM’s affirmative defenses—lacked a sufficient nexus to GM’s

   misconduct, it upheld the district court’s decision to sanction GM under its inherent contempt

   authority. The court observed that GM’s excuse for failing to provide discovery related to the

   satellite dealership program—the burdensome process of manually searching its dealer files—was

   an act of “contumacy” rather than a good-faith justification. Id. at 1150.

          Similarly, BMWNA has provided no good-faith justification for its failure to provide the

   requested information regarding its punching program. The notion that such documents are

   irrelevant, as BMWNA has repeatedly asserted, is belied by the very claims at issue. And the idea

   that the documents it provided to the SEC are somehow confidential or privileged is legally

   unsupported. See, e.g., In re Chiquita Brands Int’l, Inc. Alien Tort Statute & Shareholder

   Derivative Litig., 270 F. Supp. 3d 1332, 1339 (S.D. Fla. 2017) (“[A] party may not voluntarily

   waive the attorney-client or work product privileges for its own benefit in dealings with a third-

   party government agency, then hide behind the privilege in subsequent civil litigation.”);

   Westinghouse Electric Corp. v. Republic of the Philippines, 951 F.2d 1414 (3d Cir. 1991)

   (companies’ voluntary disclosure of documents to the SEC and Department of Justice waived

   attorney client privilege and work product doctrine as against all other adversaries).



                                                     13
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 15 of 22




            But for the SEC Order, Plaintiffs would have gone to trial without the benefit of crucial

   information regarding BMW’s punching program. Such gamesmanship “is at war with the spirit

   of openness and fair play the discovery rules embrace.” Higgs, 969 F.3d at 1305 (citing United

   States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (the purpose of discovery is to “make

   a trial less a game of blind man’s bluff and more a fair contest with the basic issues and facts

   disclosed to the fullest practicable extent.”)).

            BMWNA has engaged in willful, bad faith litigation misconduct and should be accordingly

   sanctioned under the Court’s inherent authority.

       C.      Sanctions are also appropriate under Rule 37(c)(1).

            Even if the Court were to determine that BMWNA’s misconduct does not rise to the level

   of bad faith, it still possesses broad discretion to fashion an appropriate sanction under Rule 37.

   See Carlucci v. Piper Aircraft Corp., Inc., 775 F.2d 1440, 1453 (11th Cir. 1995) (“The magnitude

   of sanctions awarded is bounded under Rule 37 only by that which is ‘reasonable’ in light of the

   circumstances.”). BMWNA’s blatant failure to supplement its discovery responses—even as it

   willingly provided the same information to the SEC—justifies sanctions directing that (1)

   Plaintiffs’ factual allegations regarding punching be taken as established; (2) BMWNA be

   precluded from opposing Plaintiffs’ punching claims; (3) BMWNA’s Counterclaim be dismissed

   with prejudice; and (4) BMWNA pay the reasonable costs and attorney’s fees involving in seeking

   the requested discovery and bringing this motion. The Court should accordingly so order.

            “If a party fails to provide information or identify a witness as required by Rule 26(a) or

   (e),” that party may be ordered to pay reasonable expenses caused by the failure, the jury may be

   told of the party’s failure, or the court may impose any of the sanctions provided for in Rule

   37(b)(2)(A)(i)-(vi). See Fed. R. Civ. Pro. 37(c)(1). Permissible sanctions under Rule 37(b)(2)



                                                      14
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 16 of 22




   include “directing that … designated facts be taken as established for purposes of the action;”

   “prohibiting the disobedient party from supporting or opposing designated claims or defenses;”

   and ordering the offending party to “pay the reasonable expenses, including attorney's fees, caused

   by the failure[.]”.

           Based on the findings contained in the SEC Order, it is apparent that BMWNA possessed

   and turned over documents that identified the executives responsible for the punching program;

   detailed the methodology and motivations underlying the program; and described the substance of

   an internal investigation that called for ending the program’s authorization. These are the very

   type of documents sought in Plaintiffs’ requests for production. See Exhibit B at No. 24

   (requesting “[a]ll documents, communications, and studies related to dealers ‘punching’ RDRs for

   BMW vehicles”); Exhibit D at No. 21 (seeking “[d]ocuments sufficient to identify the person or

   persons responsible for devising or authorizing BMWNA’s month-end incentive or ‘punching’

   programs, and each such authorization for each such program”).

           Given the timing of the SEC investigation—first publicly reported in December 2019 and

   concluded in September 2020—BMWNA was under an obligation to supplement its discovery

   responses and provide the documents which clearly rendered its prior responses incomplete. See

   Fed. R. Civ. Pro. 26(e)(A) (requiring a party to supplement a disclosure or response “if the party

   learns that in some material respect the disclosure or response is incomplete or incorrect, and if

   the additional or corrective information has not otherwise been made known to the other

   parties[.]”). BWMNA failed to do so.

           The sanctions Plaintiffs seek are appropriate based on the nature of BMWNA’s

   misconduct. See, e.g., Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S.

   694 (party’s failure to produce requested documents justified a Rule 37 sanction of taking facts as



                                                   15
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 17 of 22




   established to support a finding of personal jurisdiction); De Saro v. United States, 305 F. Supp.

   2d 1330 (S.D. Fla 2004) (party’s discovery violation justified an adverse inference establishing a

   critical fact in the action); Oklahoma Federated Gold and Numismatics, Inc. v. Blodgett, 24 F.3d

   135 (10th Cir. 1994) (defendant’s failure to respond to interrogatories and production requests

   warranted preclusion of defense).

           Indeed, these sanctions are in keeping with the very purposes Rule 37 sanctions are

   designed to serve. See Carlucci, 775 F.2d at 1453 (sanctions should: “1) compensate[e] the court

   and other parties for the added expense caused by the abusive conduct; 2) compel[] discovery; 3)

   deter[] others from engaging in similar conduct; and 4) penaliz[e] the guilty party or attorney.”).

   Accordingly, Plaintiffs’ requested sanctions should be awarded.

      D.      BMWNA cannot hide behind a 2018 agreement on custodians or Plaintiffs’
              supposed failure to compel documents it did not know existed.

           BMWNA has indicated that it intends to defend its bad faith by relying on an agreement

   that counsel for BMWNA and counsel for Plaintiffs reached in 2018, near the beginning of the

   case, regarding search terms and custodians. This technical defense, if anything, further

   demonstrates BMWNA’s bad faith.

           BMWNA’s decision-making process regarding custodians was never revealed to Plaintiffs,

   and Plaintiffs had no choice but to rely on BMWNA to identify the appropriate custodians for the

   range of issues and matters presented by this case. In 2018, based on BMWNA’s representations

   as to the proper universe of custodians, Plaintiffs agreed to a set of custodians and search terms,

   with the understanding that should they be inadequate, Plaintiffs reserved the right to ask for

   additional documents not covered by the agreement. This agreement was the starting point of the

   discovery process, not the end of it. See U & I Corp. v. Advanced Med. Design, Inc., 251 F.R.D.




                                                   16
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 18 of 22




   667, 676 (M.D. Fla. 2008) (“it is not the court’s role, nor that of opposing counsel, to drag a party

   kicking and screaming through the discovery process.”).

          When it became clear that the agreed upon process had not resulted in the production of

   documents regarding punching, Plaintiffs in January 2020 communicated to BMWNA at a meet-

   and-confer that the sought documents were absent and specifically requested the missing

   information. Importantly, at the exact same time, BMWNA was also responding to a subpoena

   from the SEC requesting documents on the same subject matter.

          This Motion is not about an inadvertent failure to produce a couple of mostly irrelevant

   documents on a tangential issue. Nor is it about a handful of relevant documents that fell through

   the cracks. This is about BMWNA’s failure to produce a trove of materials incredibly damaging

   to BMWNA’s case at a time that (i) BMWNA was aware those materials existed, (ii) BMWNA

   had produced or was in the process of producing those materials to a government investigator, and

   (iii) Plaintiffs were repeatedly demanding that those materials be produced because they were

   missing. With the requested materials in hand, BMWNA would not have been entitled to rely on

   a years-old agreement about ineffective custodians and search terms at the outset of discovery.

   See In re Delta/AirTran Baggage Fee Antitrust Litig., 846 F. Supp. 2d. 1335, 1348-49 (N.D. Ga.

   2012) (ordering sanctions where some 60,000 documents had been produced to the DOJ after

   discovery had closed).

          In re Delta is instructive. There, counsel for Delta asserted on multiple occasions that “it

   had produced every document responsive to Plaintiffs’ discovery requests that it had in its

   possession.” Id. at 1349. After discovery closed, it was discovered that Delta had produced some

   60,000 documents to the DOJ as part of a governmental investigation that it had not produced to

   Plaintiffs. Id. at 1341. Delta’s explanation was that the new documents “were collected and



                                                    17
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 19 of 22




   produced by a different law firm,” which meant that the documents “were not readily available to

   Delta’s counsel in this case.” Id. The Court found that sanctions were warranted notwithstanding

   that, unlike here, it appeared the missing documents did not contain any “smoking gun” evidence.

   Id. at 1349-1351.

          BWMNA knew it possessed crucial “smoking gun” documents relating to punching. When

   Plaintiffs requested those documents, BMWNA withheld them; but when the SEC later requested

   those documents, BMWNA promptly produced them to the SEC. Unlike In re Delta, the

   documents here go to the heart of Plaintiffs’ claims and BMWNA’s counterclaim and establish a

   conspiracy amongst BMWNA executives and BMW AG to artificially and deceptively inflate their

   sales numbers to promote their capital position.

          Finally, BMWNA cannot hide behind the fact that Plaintiffs have not previously moved to

   compel the punching-related discovery. For one thing, sanctions under a court’s inherent authority

   do not depend on the existence of a motion to compel brought under Rule 37. See In re Mroz, 65

   F.3d 1567, 1575 (11th Cir. 1995) (“[T]he inherent power of a court can be invoked even if

   procedural rules exist which sanction the same conduct, for these rules are not substitutes for the

   inherent power.”) (quoting Chambers, 501 U.S. at 49) (internal quotation marks omitted). More

   importantly, Plaintiffs cannot be required to compel documents when BMWNA has falsely

   represented their very existence and relevance throughout fact discovery. See, e.g., In re Amtrak

   “Sunset Limited” Train Crash Bayou Canot, AL on September 22, 1993, 135 F.Supp.2d 1251,

   1260 (S.D. Ala. 2001) (“A party is entitled to rely on an opposing party’s written responses to

   interrogatory answers … [and] not be penalized for accepting [those answers] as true[.]”); Johnson

   v. Del Monte Fresh Produce Co., No. 09-22425-CIV, 2010 WL 3717337 (S.D. Fla. Sep. 17, 2010)

   (“Defendants were entitled to rely on the representations … made by Plaintiff's Counsel regarding



                                                      18
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 20 of 22




   the production of discovery responses.”); see also Fed. R. Civ. P. 26(g) advisory committee’s note

   to 1983 amendment (observing that Rule 26(g)’s signature requirement “certifies that the lawyer

   has made a reasonable effort to assure that the client has provided all the information and

   documents available to him that are responsive to the discovery demand.”).

          In sum, neither the 2018 agreement on custodians nor Plaintiffs’ purported failure to

   compel documents that BMWNA claimed did not exist can excuse the discovery abuses in this

   case. Accordingly, the highest available sanctions are warranted.

                                            CONCLUSION

          Given the egregious nature of BMWNA’s discovery violations, the Court should

   accordingly sanction it by issuing an order:

          1. Designating facts relating to BMW’s punching practices to be taken as established for

              the purposes of this action. More specifically, Plaintiffs ask the Court to take as

              established all of their factual allegations relating to punching as set forth in Counts I,

              VIII, and IX of the Third Amended Complaint and in defense of the Counterclaim;

          2. Precluding BMWNA from opposing Plaintiffs’ punching claims set forth in Counts I,

              VIII, and IX of the Third Amended Complaint;

          3. Dismissal of BMWNA’s Counterclaim with Prejudice;

          4. Requiring the immediate payment of all costs and attorney’s fees incurred by Plaintiffs’

              in connection with reviewing BMWNA’s document production, conducting meet and

              confers related to punching, conducting depositions that addressed punching or could

              have addressed punching had the responsive documents been produced in a timely

              manner, and bringing this Motion, as well as costs and fees related to bringing this

              Motion; and



                                                    19
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 21 of 22




          5. Such further and other relief as the Court deems necessary in the interests of justice,

              including requiring BMWNA to produce all documents referenced in the SEC Order,

              all other documents, statements, and submissions provided to the SEC, and all other

              relevant documents within two weeks, as well as reopening fact discovery as to Braman

              only, extending the discovery schedule for 90 days, and permitting Braman to take

              additional depositions of BMWNA witnesses related to the production to the SEC.



                    CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(3)

          Plaintiffs certify pursuant to Local Rule 7.1(a)(3) they have conferred by phone with

   counsel for BMWNA in an effort to resolve the disputes list above, but have been unable to do so.

   Dated: October 30, 2020



                                               Respectfully submitted,

                                               COLSON HICKS EIDSON, P.A.
                                               255 Alhambra Circle
                                               Coral Gables, FL 33134
                                               Tel: (305) 476-7000


                                               By:     Roberto Martínez
                                                       Roberto Martínez
                                                       Florida Bar No. 305596
                                                       bob@colson.com
                                                       Stephanie A. Casey
                                                       Florida Bar No. 97483
                                                       scasey@colson.com




                                                  20
Case 1:17-cv-23360-DPG Document 179 Entered on FLSD Docket 10/30/2020 Page 22 of 22




   Of Counsel:

   Russell P. McRory (Pro Hac Vice)
   Michael P. McMahan (Pro Hac Vice)
   Charles A. Gallaer (Florida Bar # 117729)
   Arent Fox LLP
   1301 Avenue of the Americas, Fl. 42
   New York, NY 10019
   Tel: (212) 484-3900
   Fax: (212) 484-3990
   russell.mcrory@arentfox.com
   michael.mcmahan@arentfox.com
   charles.gallaer@arentfox.com

   David S. Leibowitz (Florida Bar # 529788)
   General Counsel
   Brian J. Shack (Florida Bar # 107068)
   Assistant General Counsel
   Braman Management Association
   2060 Biscayne Blvd, Second Floor
   Miami, FL 33137
   davidl@bramanmanagement.com
   bshack@bramanmanagement.com



                                    CERTIFICATE OF SERVICE
          I certify that on October 30, 2020, I filed the foregoing document through CM/ECF with

   the United States District Court for the Southern District of Florida and that notice will be provided

   to parties of record and the Court through CM/ECF.

                                                         Roberto Martinez
                                                         Roberto Martinez




                                                    21
